DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 22, 2021 has been entered. Claims 1, 3-5, 7, 9-15 and 17-20 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0085011 A1) (hereinafter – Ma) in view of Kang et al. (US 2017/0007125 A1) (hereinafter – Kang).

Regarding claim 1, Ma teaches An electronic device comprising (Abstract and entire document):
a housing (Para. [0038], “Exemplary wearable devices include a pair of glasses 111, a shoulder strap 112, a smart watch 113, an anklet 114, a thigh band 115, an armband 116, a chest belt 117, a necklet 118, or the like, or a combination thereof.” These devices are known to include housings.):
a first photoplethysmography (PPG) sensor exposed to a first portion of the housing and facing a first body portion of a user to measure a pulse wave (Para. [0066], “A signal acquisition unit (not shown in FIG. 2) may be configured for receive the subject's PPG signals acquired by way of a photoelectric sensing method.”);
a wireless communication circuit positioned within the housing (FIG. 2, Para. [0062], “The output module 230 may be configured for outputting the acquired signal or information, the physiological parameter of interest, or the like, or a combination thereof.”);
a processor positioned within the housing and operatively connected with the first PPG sensor and the wireless communication circuit (FIG. 2, Para. [0062], “As used herein, a module may have an independent processor, or use system shared processor(s). The processor(s) may perform functions according to instructions related to various modules.”);
and a memory positioned within the housing and operatively connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to (FIG. 2, Para. [0048], “Various components of or accessible from the system 100 may include a memory or electronic storage media.” And Para. [0062], “The processor(s) may perform functions according to instructions related to various modules.”):
monitor a first pulse signal measured at the first body portion by the first PPG sensor (Para. [0066], “A signal acquisition unit (not shown in FIG. 2) may be configured for receive the subject's PPG signals acquired by way of a photoelectric sensing method.”),
receive a second pulse signal measured at the second body portion by an external electronic device by using the wireless communication circuit (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The device may be a wearable or portable device including, e.g., a T-shirt, a smart watch, a wristband, or the like, or a combination thereof. The device may further include one or more processors or processing units. Signals or data may be transmitted between sensors placed at different locations. The transmission may be via a wireless connection, a wired connection, or the like, or a combination thereof. For example, signals received by the sensors may be transmitted through a wireless body sensor network (BSN) or an intra-body communication (IBC).”),
obtain a time difference between the first pulse signal and the second pulse signal, based at least on the monitored first pulse signal and the received second pulse signal (See figure 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”),
wherein the memory is configured to store the given distance between the first body portion and the second body portion (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The device may be a wearable or portable device including, e.g., a T-shirt, a smart watch, a wristband, or the like, or a combination thereof. The device may further include one or more processors .
Ma fails to disclose verify a given distance between the first body portion and the second body portion from the memory, and
and provide a first blood pressure value by using a pulse wave velocity (PWV) algorithm, based at least partially on the verified distance and the obtained time difference, and
However, in the same field of endeavor, Kang teaches verify a given distance between the first body portion and the second body portion from the memory (Para. [0105], “The pulse wave velocity may be derived from the PTT based on a distance between the first point P1 and the second point P2. The distance between the first point P1 and the second point P2 may be measured or estimated in one or more ways. For example, the subject may directly input a measurement of the distance between the first point P1 and the second point P2 to the first apparatus 300-1 or the second apparatus 300-2. Alternatively, data regarding states in which the first apparatus 300-1 and the second apparatus 300-2 are usually used may be collected to statistically determine the distance between the first point P1 and the second point P2. Alternatively, when the subject inputs conditions such as the subject's height and gender, a distance corresponding to the conditions may be determined. The distance between the first point P1 and the second point P2 may be derived by using one or more methods besides those described above.”), and
and provide a first blood pressure value by using a pulse wave velocity (PWV) algorithm, based at least partially on the verified distance and the obtained time difference (Para. [0080], “For example, the biosignal analyzer 134 may find out PTT and pulse wave velocity from the feature points. Also, the biometric information may include, for example, at least one of blood pressure, blood vessel , and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Ma to include a distance verification as taught by Kang in order to more accurately obtain more information about the blood pressure (Para. [0105], “The distance between the first point P1 and the second point P2 may be derived by using one or more methods besides those described above. Biometric information which may be obtained from the biosignals may include at least one of blood pressure, blood vessel elasticity, blood viscosity, artery hardness, and blood flow rate.”).
Regarding claim 3, Ma teaches The electronic device of claim 1, Ma further discloses further comprising: a user interface disposed at a second portion of the housing (FIG. 14A-14C see also para. [0069], “input device”), wherein the instructions further cause the processor to:   display guide information associated with the provided first blood pressure value on the user interface (FIG. 14A-14C see also para. [0069], “input device”).
Regarding claim 4, Ma teaches The electronic device of claim 3, Ma further discloses further comprising: an input circuit configured to receive an input associated with a request for providing the first blood pressure value (FIG. 14A-14C see also para. [0069], “input device”); and a sensor circuit configured to sense a movement of the electronic device, wherein the instructions further cause the processor to (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,”):
obtain movement information of the electronic device by using the sensor circuit (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,”),
determine whether the movement of the electronic device is a specified strength or greater, based at least partially on the movement information (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,”),
and output information indicating that it is impossible to provide the first blood pressure value, through the user interface, when it is determined that the movement of the electronic device is the specified strength or greater and the input is received within a specified time (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,” and par. [0206], “Examples of such conditions may include different physiological conditions of the subject chronically or at or around the acquisition time, psychological conditions of the subject chronically or at or around the acquisition time, environmental information at or around the acquisition time (e.g., room temperature, humidity, air pressure, level of activity,”).
Regarding claim 5, Ma teaches The electronic device of claim 1, Ma further discloses wherein the instructions further cause the processor to: emit a light to the first body portion by using the first PPG sensor (Para. [0190], “The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light sources may include visible spectrum, infrared spectrum, far-infrared spectrum, or the like, or a combination thereof.”);
and adjust a sensitivity of the first PPG sensor based on a reflection light of the emitted light (Para. [0190], “The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light .
Regarding claim 7, Ma teaches An electronic device comprising (Abstract and entire document):
an output device (FIG. 2, Para. [0062], “The output module 230 may be configured for outputting the acquired signal or information, the physiological parameter of interest, or the like, or a combination thereof.”);
a first photoplethysmography (PPG) sensor facing a first body portion of a user (Para. [0066], “A signal acquisition unit (not shown in FIG. 2) may be configured for receive the subject's PPG signals acquired by way of a photoelectric sensing method.”);
a wireless communication circuit configured to communicate with an external electronic device, wherein the external electronic device includes a second PPG sensor facing a second body portion of the user, which is spaced from the first body portion as much as a given distance (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The device may be a wearable or portable device including, e.g., a T-shirt, a smart watch, a wristband, or the like, or a combination thereof. The device may further include one or more processors or processing units. Signals or data may be transmitted between sensors placed at different locations. The transmission may be via a wireless connection, a wired connection, or the like, or a combination thereof. For example, signals received by the sensors may be transmitted through a wireless body sensor network (BSN) or an intra-body communication (IBC).”);
a processor operatively connected with the first PPG sensor and the wireless communication circuit (FIG. 2, Para. [0062], “As used herein, a module may have an independent processor, or use ;
and a memory operatively connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to (FIG. 2, Para. [0048], “Various components of or accessible from the system 100 may include a memory or electronic storage media.” And Para. [0062], “The processor(s) may perform functions according to instructions related to various modules.”):
obtain a first pulse signal corresponding to a pulse wave measured at the first body portion by using the first PPG sensor (Para. [0066], “A signal acquisition unit (not shown in FIG. 2) may be configured for receive the subject's PPG signals acquired by way of a photoelectric sensing method.”),
receive a second pulse signal corresponding to a pulse wave, which the external electronic device measures at the second body portion by using the second PPG sensor, from the external electronic device through the wireless communication circuit (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The device may be a wearable or portable device including, e.g., a T-shirt, a smart watch, a wristband, or the like, or a combination thereof. The device may further include one or more processors or processing units. Signals or data may be transmitted between sensors placed at different locations. The transmission may be via a wireless connection, a wired connection, or the like, or a combination thereof. For example, signals received by the sensors may be transmitted through a wireless body sensor network (BSN) or an intra-body communication (IBC).”),
obtain a time difference between the obtained first pulse signal and the received second pulse signal (See figure 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a ,
and provide the first blood pressure value through the output device (FIG. 2, Para. [0062], “The output module 230 may be configured for outputting the acquired signal or information, the physiological parameter of interest, or the like, or a combination thereof.”), and
wherein the memory is configured to store the given distance between the first body portion and the second body portion (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The device may be a wearable or portable device including, e.g., a T-shirt, a smart watch, a wristband, or the like, or a combination thereof. The device may further include one or more processors or processing units. Signals or data may be transmitted between sensors placed at different locations. The transmission may be via a wireless connection, a wired connection, or the like, or a combination thereof. For example, signals received by the sensors may be transmitted through a wireless body sensor network (BSN) or an intra-body communication (IBC).” The “known” distance is stored.).
Ma fails to disclose verify the given distance between the first body portion and the second body portion from the memory,
obtain a first blood pressure value by using a pulse wave velocity (PWV) algorithm, based at least partially on the verified distance and the obtained time difference,
However, in the same field of endeavor, Kang teaches verify the given distance between the first body portion and the second body portion from the memory (Para. [0105], “The pulse wave velocity may be derived from the PTT based on a distance between the first point P1 and the second point P2. The distance between the first point P1 and the second point P2 may be measured or ,
obtain a first blood pressure value by using a pulse wave velocity (PWV) algorithm, based at least partially on the verified distance and the obtained time difference (Para. [0080], “For example, the biosignal analyzer 134 may find out PTT and pulse wave velocity from the feature points. Also, the biometric information may include, for example, at least one of blood pressure, blood vessel elasticity, blood viscosity, artery hardness, and blood flow rate.” And para. [0105], “For example, the first processor 330-1 may derive PTT and pulse wave velocity from the feature points. The pulse wave velocity may be derived from the PTT based on a distance between the first point P1 and the second point P2.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Ma to include a distance verification as taught by Kang in order to more accurately obtain more information about the blood pressure (Para. [0105], “The distance between the first point P1 and the second point P2 may be derived by using one or more methods besides those described above. Biometric information which may be obtained from the biosignals may include at least one of blood pressure, blood vessel elasticity, blood viscosity, artery hardness, and blood flow rate.”).

Regarding claim 9, Ma teaches The electronic device of claim 7, Ma further discloses wherein the instructions further cause the processor to: obtain the first blood pressure value corresponding to the obtained time difference, based at least partially on relationship information between a blood pressure value and the obtained time difference (See figure 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 10, Ma teaches The electronic device of claim 7, Ma further discloses wherein the instructions further cause the processor to: estimate a second blood pressure value by using a pulse wave analysis (PWA) algorithm based on at least one pulse signal of the first pulse signal or the second pulse signal (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest estimated based on the acquired PPG signal and ECG signal may include, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof.”);
and verify an accuracy of the first blood pressure value based at least partially on the second blood pressure value (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or .
Regarding claim 11, Ma teaches The electronic device of claim 7, Ma further discloses wherein the instructions further cause the processor to: estimate a second blood pressure value by using a pulse wave analysis (PWA) algorithm, based on the first pulse signal (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest estimated based on the acquired PPG signal and ECG signal may include, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof.”);
obtain a third blood pressure value estimated by using the PWA algorithm based on the second pulse signal received from the external electronic device (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest estimated based on the acquired PPG signal and ECG signal may include, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof.”);
and verify at least one of an accuracy of the first blood pressure value or an abnormal cardiovascular status of the user based at least partially on the second blood pressure value or the third blood pressure value (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest estimated based on the acquired PPG signal and ECG signal may include, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof.”).
Regarding claim 12, Ma teaches The electronic device of claim 7, Ma further discloses wherein the instructions further cause the processor to: emit a light to the first body portion by using the first PPG sensor (Para. [0190], “The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light sources may include visible spectrum, infrared spectrum, far-infrared spectrum, or the like, or a combination thereof.”);
and adjust a sensitivity of the first PPG sensor based on a reflection light of the emitted light (Para. [0190], “The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light sources may include visible spectrum, infrared spectrum, far-infrared spectrum, or the like, or a combination thereof.”).
Regarding claim 13, Ma teaches The electronic device of claim 7, Ma further discloses further comprising: an input circuit configured to receive an input of the user (FIG. 14A-14C see also para. [0069], “input device”);
and a sensor circuit configured to sense a movement of the electronic device, wherein the instructions further cause the processor to (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,”):
obtain movement information of the electronic device by using the sensor circuit (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,”),
determine whether the movement of the electronic device is a specified strength or greater, based at least partially on the obtained movement information (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,” and par. [0206], “Examples of such conditions may include different physiological conditions of the subject chronically or at or around the acquisition time, psychological conditions of the subject chronically or at or around the acquisition time, environmental information at or around the acquisition time (e.g., room temperature, humidity, air pressure, level of activity,”),
receive an input associated with a blood pressure obtaining request by using the input circuit (FIG. 14A-14C see also para. [0069], “input device”),
and output information indicating that it is impossible to obtain a blood pressure, through the output device, when the input is received within a specified time after it is determined that the movement of the electronic device is the specified strength or greater (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,” and par. [0206], “Examples of such conditions may include different physiological conditions of the subject chronically or at or around the acquisition time, psychological conditions of the subject chronically or at or around the acquisition time, environmental information at or around the acquisition time (e.g., room temperature, humidity, air pressure, level of activity,”).
Regarding claim 14, Ma teaches The electronic device of claim 7, Ma further discloses wherein the instructions further cause the processor to: communicate with the external electronic device by using the wireless communication circuit to receive the second pulse signal synchronized with the first pulse signal (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The device may be a wearable or portable device including, e.g., a T-shirt, a smart watch, a wristband, or the like, or a combination thereof. The device may further include one or more processors or processing units. Signals or data may be transmitted between sensors placed at different locations. The transmission may be via a wireless connection, a wired connection, or the like, or a combination thereof. For example, signals received by the sensors may be transmitted through a wireless body sensor network (BSN) or an intra-body communication (IBC).”).
Regarding claim 15, Ma teaches A method of obtaining a blood pressure by an electronic device, the method comprising (Abstract and entire document):
obtaining a first pulse signal corresponding to a pulse wave measured at a first body portion of a user by using a first photoplethysmography (PPG) sensor facing the first body portion (Para. [0066], “A signal acquisition unit (not shown in FIG. 2) may be configured for receive the subject's PPG signals acquired by way of a photoelectric sensing method.”);
receiving, from an external electronic device including a second PPG sensor, a second pulse signal corresponding to a pulse wave, which the external electronic device measures at a second body portion of the user spaced from the first body portion as much as a given distance by using the second PPG sensor (Para. [0067], “In another example, two wearable PPG sensors may be placed at two different locations on a subject. The two different places may be separated from each other by a known distance. In some embodiments, at least two of the sensors may be assembled into one device. The ;
obtaining a time difference between the obtained first pulse signal and the received second pulse signal (See figure 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
and providing the first blood pressure value through an output device (FIG. 2, Para. [0062], “The output module 230 may be configured for outputting the acquired signal or information, the physiological parameter of interest, or the like, or a combination thereof.”).
Ma fails to disclose verify the given distance between the first body portion and the second body portion from a memory;
obtaining a first blood pressure value, based at least on the verified distance and the obtained time difference;
However, in the same field of endeavor, Kang teaches verify the given distance between the first body portion and the second body portion from a memory (Para. [0105], “The pulse wave velocity may be derived from the PTT based on a distance between the first point P1 and the second point P2. The distance between the first point P1 and the second point P2 may be measured or estimated in one ;
obtaining a first blood pressure value, based at least on the verified distance and the obtained time difference (Para. [0080], “For example, the biosignal analyzer 134 may find out PTT and pulse wave velocity from the feature points. Also, the biometric information may include, for example, at least one of blood pressure, blood vessel elasticity, blood viscosity, artery hardness, and blood flow rate.” And para. [0105], “For example, the first processor 330-1 may derive PTT and pulse wave velocity from the feature points. The pulse wave velocity may be derived from the PTT based on a distance between the first point P1 and the second point P2.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ma to include a distance verification as taught by Kang in order to more accurately obtain more information about the blood pressure (Para. [0105], “The distance between the first point P1 and the second point P2 may be derived by using one or more methods besides those described above. Biometric information which may be obtained from the biosignals may include at least one of blood pressure, blood vessel elasticity, blood viscosity, artery hardness, and blood flow rate.”).
Regarding claim 17, Ma teaches The method of claim 15, Ma further discloses wherein the obtaining of the first blood pressure value includes: obtaining the first blood pressure value corresponding to the obtained time difference, based at least partially on relationship information between a blood pressure value and the obtained time difference (See figure 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 18, Ma teaches The method of claim 15, Ma further discloses further comprising: estimating a second blood pressure value by using a pulse wave analysis (PWA) algorithm, based on the first pulse signal (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest estimated based on the acquired PPG signal and ECG signal may include, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof.”);
obtaining a third blood pressure value obtained by using the PWA algorithm based on the second pulse signal from the external electronic device (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest ;
and verifying at least one of an accuracy of the first blood pressure value or an abnormal cardiovascular status of the user based at least partially on the second blood pressure value or the third blood pressure value (Para. [0088], “For example, the acquired information may include a PPG signal and an ECG signal; the identified features of these signals may include, for example, waveform, characteristic points, peak points, valley points, amplitude, time intervals, phase, frequencies, cycles, or the like, or a combination thereof. Analysis based on the identified features may be carried out in step 320. For example, the physiological parameter of interest may be calculated or estimated based on the identified features. The physiological parameter of interest estimated based on the acquired PPG signal and ECG signal may include, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof.”).
Regarding claim 19, Ma teaches The method of claim 15, Ma further discloses further comprising: obtaining movement information of the electronic device (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,”);
determining whether a movement of the electronic device is a specified strength or greater, based at least partially on the obtained movement information (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,” and par. [0206], “Examples of such conditions may include different physiological conditions of the subject chronically or at or around the acquisition time, psychological conditions of the subject chronically or at or around the acquisition time, environmental information at or around the acquisition time (e.g., room temperature, humidity, air pressure, level of activity,”);
receiving an input associated with a blood pressure obtaining request (FIG. 14A-14C see also para. [0069], “input device”);
and outputting information indicating that it is impossible to obtain a blood pressure, through the output device, when the input is received within a specified time after it is determined that the movement of the electronic device is the specified strength or greater (Para. [0140], “Exemplary sensors may include an accelerometer configured to measure the movement conditions of a subject during a measurement,” and par. [0206], “Examples of such conditions may include different physiological conditions of the subject chronically or at or around the acquisition time, psychological conditions of the subject chronically or at or around the acquisition time, environmental information at or around the acquisition time (e.g., room temperature, humidity, air pressure, level of activity,”).
Regarding claim 20, Ma teaches The method of claim 15, Ma further discloses wherein the receiving of the second pulse signal includes: communicating with the external electronic device to receive the second pulse signal synchronized with the first pulse signal (See figure 8 and accompanying paragraphs, para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 9-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
January 11, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791